Citation Nr: 1753961	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1970 and in the United States Air Force from January 1991 to July 1991.

This matter comes before the Board of Veterans Appeals (Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in June 2017. The record was held open for sixty days after the hearing. 


FINDINGS OF FACT

1. The evidence is at least in equipoise in terms of finding a nexus between the Veteran's left ear hearing loss disability and service.

2. The evidence is at least in equipoise in terms of finding a nexus between the Veteran's tinnitus disability and service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is already service-connected for right ear hearing loss. The Veteran testified that he was an electrical device repairman in the Army and worked on hydraulics on the C-130s in the Air Force. The Veteran was in combat in Vietnam for around two years. The Veteran described a combat situation in April 1968 where he was under attack for two days and was unable to hear anything. He also testified that he was exposed to noise in the repair shop as well as doing convoys in and out of Saigon. The Veteran does not recall wearing hearing protection. 

The Veteran indicated that after his service in the Army he began x-ray training and noticed he could not hear all the instructions in May 1970. The Veteran did not recall seeking treatment for hearing loss. 

In terms of tinnitus the Veteran became aware of ringing in his ears in service while pulling guard duty at night when everything was quiet. Currently, the Veteran hears tinnitus in the morning and he tries to mediate or listen to music to override it. 

The Veteran's wife testified that they have been together for 43 years. She testified that whenever he gets up in the morning he mentions ringing in his ears. Also, ever since she has known him he has played music too loud or been unable to hear. The Veteran's current hearing aides have improved this situation. 

In service, the Veteran had several audiograms. At the August 1967 induction examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
5

At the May 1970 separation examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
15
15
15

At the July 1989 enlistment examination for the Air Force, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
5
25
15

The Veteran had a VA examination in April 2012. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
40
50
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

In terms of hearing loss, the VA examiner noted that the Veteran had mild hearing loss only in his right ear at separation. Moreover, there was only a threshold shift in the right ear. Therefore, only right ear hearing loss was connected to service. 

The VA examiner issued an addendum opinion in April 2013 addressing why the Veteran's left ear hearing loss is not connected to service even though the right ear was. The examiner cited the fact that hearing loss at separation was only noted in the right ear, therefore the left ear hearing loss is not relating to the Veteran's service. 

In terms of tinnitus, the VA examiner opined that the Veteran reported tinnitus after he left the military while in x-ray school in September 1970 but he also reported in 2011 that the tinnitus only began 10 years prior. The VA examiner then said "there is a big difference between September 1970 and 10 years ago. 

The Board finds that the evidence is at least in equipoise that the Veteran's left ear hearing loss is related to service. First, the Veteran experienced heavy combat. As such, he likely was exposed to acoustic trauma at that time.  Secondly, while the level of hearing loss at separation did not constitute a hearing loss disability for VA purposes, there was a significant threshold shift from induction to separation. Third, the Veteran presented credible lay testimony regarding hearing loss. Finally, the VA examiner did not offer another explanation for what the Veteran's left ear hearing loss could be related to. Therefore, the evidence is at least in equipoise and this claim should be granted. 

The Board finds that the evidence is at least in equipoise that the Veteran's tinnitus is related to service. He is competent and credible to report a current tinnitus disability. Moreover, even if the Veteran's first actual experience of tinnitus was in x-ray school mere months after discharge, that would be within a year of discharge. That being said, the Board finds the Veteran's testimony competent and credible that he began experiencing tinnitus during quiet moments in between periods of heavy combat in the Vietnam conflict. Therefore, the claim is granted. 


ORDER


Entitlement to service connection for left ear hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


